internal_revenue_service number release date index number ----------------------- ------------------------------------- ----------------------------- ----------------------- ------------------------------------------- legend department of the treasury washington dc person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-153614-07 date april taxpayer ---------------------------------------------------------------------- ------------------------------- state a lp a property city a dear ------------ ------------ --------------------------- --- --------------------------------------------------- ---------------------------- this is in reply to a letter dated date requesting a ruling on behalf of taxpayer you requested a ruling that the generation and furnishing of electricity and steam to tenants at property will not cause rental income from the property to be treated as other than rents_from_real_property and any amounts derived from the furnishing of electricity and steam to tenants of the property will qualify as rents_from_real_property under sec_856 of the internal_revenue_code facts taxpayer is a state a real_estate_investment_trust reit that has elected under sec_856 to be treated as a reit for federal_income_tax purposes taxpayer is the managing general_partner of lp and owns approximately a percent of the outstanding common units of lp lp through business entities classified as partnerships or disregarded entities for federal_income_tax purposes collectively the owners owns and operates numerous real properties throughout the united_states including the property which is leased to office and commercial tenants the owners currently acquire all of the electricity and steam needed for the tenants and common areas of the property from the public_utility companies that serve city a taxpayer represents that as is customary in city a the owners submeter electricity and steam for some tenants and charge other tenants a fixed cost per square foot as provided in their leases the electricity and steam charges may either be a component of the rent payment or separately_stated taxpayer wishes to restructure the way in which electricity is furnished to tenants of the property taxpayer proposes to install an electrical generating unit at the property to be used to generate electricity for use by the tenants of the property the owners will engage an independent service provider to manage the generation of electricity and maintain the generating unit and the building engineers responsible for the mechanical equipment at the property will also be responsible for the generating unit on a basis during the peak load period a m - p m monday - friday the generating unit will provide a major portion of the electricity furnished to tenants and used by the property generally the balance of electricity needs will be provided by the utility companies the generating unit will also produce waste heat that can be supplied to tenants as steam tenants will be billed for electricity and steam furnished from the generating unit at the same rates and in the same manner as currently done for electricity and steam furnished by the utility companies taxpayer represents that the electricity and steam generated by the generating unit will be used solely by the tenants of the property and by the owners in the operation of the property taxpayer represents that the utility restructuring is intended to ensure that the property has a secure source of electricity and that tenants have sufficient power during periods of peak demand and in the event of a transmission failure it is intended to decrease the property’s dependence on the regional power grid and to achieve the environmental benefits associated with on-site electricity generation law and analysis sec_856 provides a reit must derive at least percent of its gross_income from certain enumerated sources including dividend interest and rents_from_real_property sec_856 provides that a reit must derive at least percent of its gross_income from certain enumerated real_estate sources including rents_from_real_property and qualified_temporary_investment_income under sec_1_856-3 of the income_tax regulations a reit that is a partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the income of the partnership attributable to that share for purposes of sec_856 the interest of a partner in the partnership's assets is determined in accordance with the partner's capital interest in the partnership sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the tax_year attributable to both the real and personal_property leased under or in connection with the lease sec_1_856-4 provides that for purposes of sec_856 and c the term rents_from_real_property includes charges for services customarily furnished or rendered in connection with the rental of real_property whether or not the charges are separately_stated services rendered to tenants of a particular building will be considered customary if in the geographic market in which the building is located tenants in buildings of a similar class are customarily provided with the service in particular geographic areas where it is customary to furnish electricity or other utilities to tenants in buildings of a particular class the submetering of those utilities to tenants in the buildings will be considered a customary service sec_856 provides that any impermissible_tenant_service_income is excluded from the definition of rents_from_real_property sec_856 defines impermissible_tenant_service_income to mean with respect to any real or personal_property any amount received or accrued directly or indirectly by the reit for services furnished or rendered by the reit to tenants at the property or for managing or operating the property sec_856 provides that if the amount of impermissible_tenant_service_income exceeds one percent of all amounts received or accrued during the tax_year directly or indirectly by the reit with respect to the property the impermissible_tenant_service_income of the reit will include all of the amounts received or accrued with respect to the property sec_856 provides that the amounts treated as received by a reit for any impermissible tenant service shall not be less than percent of the direct_cost of the reit in furnishing or rendering the service sec_856 provides certain exclusions from impermissible_tenant_service_income sec_856 provides that for purposes of sec_856 services furnished or rendered or management or operation provided through an independent_contractor from whom the reit does not derive or receive any income shall not be treated as furnished rendered or provided by the reit and there shall not be taken into account any amount which would be excluded from unrelated_business_taxable_income under sec_512 if received by an organization described in sec_511 sec_512 provides in part that there shall be excluded from the computation of unrelated_business_taxable_income all rents_from_real_property and all rents from personal_property leased with such real_property if the rents attributable to such personal_property are an incidental amount of the total rents received or accrued under the lease determined at the time the personal_property is placed_in_service sec_1_512_b_-1 provides that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages do not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for his convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies and the collection of trash are not considered as services rendered to the occupant in this case the owners are providing electricity and steam solely for_the_use_of the property’s tenants and for the building itself taxpayer represents that this is a customary service provided in commercial office buildings in city a under sec_1_512_b_-1 the furnishing of heat and light are not considered services rendered to the occupant and therefore will not cause amounts received from tenants for those utility_services to be treated as impermissible_tenant_service_income under sec_856 and sec_856 accordingly the generation and furnishing of electricity and steam to tenants in the manner described above will not cause income from the property to be treated as other than rents_from_real_property under sec_856 and any amounts derived from the furnishing of electricity and steam to the tenants of the property as provided above will qualify as rents_from_real_property under sec_856 plr-153614-07 except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code also no opinion is rendered concerning whether taxpayer’s method of allocating the cost of electricity and steam to tenants in city a is customary for purposes of sec_1_856-4 this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent sincerely thomas m preston thomas m preston senior counsel branch office of associate chief_counsel financial institutions products
